Citation Nr: 1437831	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease with arthritis (claimed as lumbago, pelvic segmental dysfunction, and lumbar segmental dysfunction).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1982 to October 1992, February 1999 to June 1999, September 17, 2001 to September 18, 2001, September 24, 2001 to September 25, 2001, and October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2012, the Board remanded the matter for additional development including providing the Veteran with a VA examination and medical opinion.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has current lumbar spine degenerative disc disease with arthritis.

2.  Symptoms of lumbar spine arthritis were chronic in service and have been continuous since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine degenerative disc disease with arthritis have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for lumbar spine degenerative disc disease with arthritis has been considered with respect to VA's duties to notify and assist.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claim for service connection for lumbar spine degenerative disc disease with arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Lumbar Spine Degenerative Disc Disease with Arthritis

The Veteran asserts that a current low back disorder is related to back trauma incurred during active duty.  Specifically, the Veteran contends that during service in June 2002 he injured his back when lifting and loading a motorcycle on to a motorcycle trailer.  See May 2008 VA Form 9; November 2005 VA Form 21-4138.

The Board finds that the Veteran has current lumbar spine degenerative disc disease with arthritis.  These diagnoses were provided by the June 2012 VA examiner after diagnostic testing, but the VA examiner noted that degenerative disc disease was first diagnosed in October 2007.	
On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the questions of whether the Veteran had "chronic" symptoms of lumbar spine arthritis during service or "continuous" symptoms of lumbar spine arthritis since service separation.  As noted above, VA found that the complete service treatment records from October 2001 to October 2002 are unavailable; however, there are some treatment records from this period that have been associated with the claims file.  Within the service treatment records procured by VA, an August 2002 treatment record notes a June 2002 back injury consistent with the Veteran's description of an in-service motorcycle lifting accident.  The treatment record also notes that the Veteran was evaluated in the service emergency room on June 28 and 29, 2002.  In a contemporaneous August 2002 medical history report, the Veteran indicated that back symptoms were "the same" since his last evaluation. 

Photocopied service treatment records procured by the Veteran include several treatment records related to the back, including what appears to be the initial visit for the June 2002 back injury.  Other undated service treatment records show complaints of "persistent post-traumatic [low back pain]" and other uncharacterized low back pain.  Service treatment records - including both the originals of record and photocopies submitted by the Veteran - do not include a service separation examination.

The Veteran has submitted several statements indicating that low back pain has been present since injuring his back in service in June 2002.  See, e.g., May 2008 VA Form 9; November 2005 VA Form 21-4138.  In addition, post-service treatment records are consistent with the history reported by the Veteran.  A May 2004 private treatment record from Dr. J.K. shows that the Veteran presented with complaints of low back pain that began in June 2002.  Similarly, a July 2007 private treatment record from Dr. R.M. indicates that the Veteran reported an onset of "chronic" low 

back pain that began in June 2002 following the previously described motorcycle accident.  An October 2010 VA examination report includes the Veteran's reported history of low back pain since the motorcycle accident, although it appears that the date was recorded incorrectly as June 2004 by the VA examiner.

In sum, the evidence includes consistent statements from the Veteran, including medical history reported for treatment purposes, that chronic low back pain has been present since injuring his back in June 2002 while lifting a motorcycle on to a trailer.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  The Veteran is competent to report symptoms of chronic low back pain, and the Board finds his testimony credible.  See, e.g., Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay person competent to testify to lack of symptoms of difficulty breathing prior to service, continuous symptoms of breathing difficulty after service, and that he was given medication).  Although the service treatment records are not complete, the Board finds that the weight of the lay and medical evidence is at least in equipoise on the questions of whether the Veteran had "chronic" symptoms of lumbar spine arthritis or "continuous" symptoms of lumbar spine arthritis since service separation.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the symptoms of lumbar spine arthritis were chronic in service and have been continuous since service separation.  Accordingly, the criteria for presumptive service connection for lumbar spine degenerative disc disease with arthritis under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the criteria for presumptive service connection for lumbar spine 

degenerative disc disease with arthritis under 38 C.F.R. § 3.303(b) have been met, service connection is being granted as presumptively incurred in service, and the Board does not reach the theory of entitlement to direct service connection for the same disability. 


ORDER

Service connection for lumbar spine degenerative disc disease with arthritis is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


